Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10431024. Although the claims at issue are not limitation features of claim 1 and 16 of the instant application are generic to limitation feature of claim 1 of US Pat. No.: 10431024.

Instant Application No: 16/546128
US Pat. No.: 10431024
An electronic device comprising: an access controller configured to: receive, from an external control device, a transmission comprising: an instruction for controlling the electronic device; and authorization data at least partially derived from a biometric characteristic of a user; determine whether the instruction requires access to a limited access operating mode; and responsive to determining that the instruction requires access to the limited access operating mode and the authorization data indicates access to the limited access operating mode, initiate execution of the instruction; wherein: the limited access operating mode comprises at least one of a power mode, a volume 


.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 recites “The electronic device of claim 5, wherein the authentication controller comprises a server in communication with the electronic device”; and 

Both claims 7 and 8 refer back to claim 5 to further define or limit the function of “the authentication controller”. The authentication controller is recited which claims 7 and 8 are intending to further define. Applicant may cancel the claims, amend the claims to place the claim) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (Hereinafter referred to as Kumar; US. Pub. No.: 20090146779).

As per claim 1:

an access controller configured to (0013: A basic home entertainment system is simply made up of a television connected to a set-top box or program controller (e.g., a server) of some sort; 0015: set-top box (STB) or set-top unit (STU) is a device that connects to a television (or other type of display device) and an external signal source, turning the external signal into content which is then displayed on the television screen):
receive, from an external control device, a transmission (0017: a television remote control device with an incorporated fingerprint scanner) comprising; 
an instruction for controlling the electronic device (0014: a remote control is commonly used to issue commands from a distance to a television, set-top box (STB), or other consumer electronics such as a video player (e.g., DVD or DVR)); and
authorization data at least partially derived from a biometric characteristic of a user (0017: the fingerprint sensor is an electronic device to capture a digital image of a person's fingerprint pattern when a person moves or sweeps their finger over the opening provided by fingerprint sensor in a single scan. Any known fingerprint sensor technologies (e.g., optical, ultrasonic, passive capacitance, and active capacitance) may be utilized);
determine whether the instruction requires access to a limited access operating mode (0027: preferences/settings, policy information; 0042: policy manager); and
responsive to determining that the instruction requires access to the limited access operating mode and the authorization data indicates access to the limited access operating 
the limited access operating mode comprises at least one of a power mode, a volume mode, or a hardware setting of the electronic device (0027: user preferences/settings, policy information, and/or for performing various system administration and/or control functions associated with the home entertainment system; 0034 the system may be configured to automatically turn-off the first TV; 0036: a policy mechanism may also be incorporated into the system for handling viewing conflicts. For instance, the system may be configured with a policy mechanism that decides who has viewing priority when a person moves from one television to another television in another room where someone is already watching a different channel; 0041: a policy manager).

As per claim 2:
Kumar discloses wherein the biometric characteristic comprises a fingerprint (0017).


Kumar discloses wherein the authorization data includes biometric information of the user (0018: the captured fingerprint image communicated (e.g., via infrared, WiFi, Bluetooth, or other wireless communication channel) from remote control device to another system component (e.g., a server, STB, fingerprint recognition unit, etc.) for processing and analysis of the digital image of the captured fingerprint to create a biometric template, i.e., a collection of extracted features, which may be stored and matched against a database of fingerprints of authorized users).

As per claim 4:
Kumar discloses an authentication controller configured to measure a similarity between the received biometric information and a template biometric information (0016:  a biometric authentication system or authentication input system (AIS) is a system that provides secure authentication of a person's identity using biometric input from the person; 0018-0019).

As per claims 16-19:
Claims 16-19 are directed to a method for operating a limited access operating mode of an electronic device, claims 16-19 are having substantially claimed limitations features corresponding to limitations of claims 1-4 respectively, and therefore claims 16-19 are rejected with the same rationale given above to reject corresponding limitations of claim 1-4 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Hereinafter referred to as Kumar; US. Pub. No.: 20090146779) in view of O'Hara US. Pub. No.: US 20030172283

As per claim 5:
Kumar does not explicitly disclose wherein the authentication controller is configured to instruct the access controller that the similarity exceeds a selected threshold.
O'Hara, in analogous art however, discloses wherein the authentication controller is configured to instruct the access controller that the similarity exceeds a selected threshold (0025: stored representation of a biometric characteristic might not identically match a contemporaneously obtained sample. By way of example, an injury might prelude an exact match of a finger print image from a scanner to a stored sample thereof. In such instances, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the biometric authentication controller in claimed limitations disclosed by Kumar to include wherein the authentication controller is configured to instruct the access controller that the similarity exceeds a selected threshold. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide convenient, efficient, and controlling functionality mechanism for configuring the remote controller as suggested by O'Hara (0004-0005).

As per claim 6:
O'Hara discloses wherein the selected threshold is modifiable by the user (0020; the process of verifying an individual's identity and authorizing that person to have unlimited access to the functionality; 0040 readily available biometric sensors can be used to reliably identify a person or persons to whom programming and functionality should be limited or unlimited. By using biometric characteristics that are unique to an individual, lost or forgotten passwords, PIN 

As per claim 7:
Kumar discloses wherein the authentication controller comprises a server in communication with the electronic device (0018: the captured fingerprint image may be communicated from remote control device to another system component (e.g., a server, STB, fingerprint recognition unit, etc.) for processing and analysis of the digital image of the captured fingerprint to create a biometric template, i.e., a collection of extracted features, which may be stored and matched against a database of fingerprints of authorized users; 0024; 0037; 0040).

As per claim 8:
Kumar discloses wherein the authentication controller comprises a second electronic device in communication with the electronic device (0018; 0024; 0037; 0040).

As per claim 9:
Kumar discloses a remote for controlling an operational setting of an electronic device, the remote comprising:
a sensor configured to detect a biometric characteristic of a user (0017: the fingerprint sensor is an electronic device to capture a digital image of a person's fingerprint pattern when a person moves or sweeps their finger over the opening provided by fingerprint sensor in a single 
a communication controller in communication with the electronic device (0014: remote control devices communicate to their respective devices via infrared (IR) signals, although some remote controllers also communicate via radio signals); and
a processor coupled to the sensor and coupled to the communication controller, the processor configured to (0016-0017):
receive a measurement of a similarity between the detected biometric characteristic and a template biometric characteristic (0018: the captured fingerprint image may be communicated (e.g., via infrared, WiFi, Bluetooth, or other wireless communication channel) from remote control device to another system component (e.g., a server, STB, fingerprint recognition unit, etc.) for processing and analysis of the digital image of the captured fingerprint to create a biometric template, i.e., a collection of extracted features, which may be stored and matched against a database of fingerprints of authorized users); and
instruct the communication controller to send a signal including authorization data and operational setting data to the electronic device (0016: a biometric authentication system or authentication input system (AIS) is a system that provides secure authentication of a person's identity using biometric input from the person. The authentication information may be utilized for accessing user profile information (including viewing preferences), restricted media content, and/or remote control button configuration settings). 
wherein the operational setting data comprises at least one of a power setting or a hardware setting of the electronic device (0027: user preferences/settings, policy information, 

Kumar does not explicitly disclose when the similarity between the detected biometric characteristic and a template biometric characteristic exceeds a selected threshold. O'Hara, in analogous art however, discloses when the similarity between the detected biometric characteristic and a template biometric characteristic exceeds a selected threshold (0025: stored representation of a biometric characteristic might not identically match a contemporaneously obtained sample. By way of example, an injury might prelude an exact match of a finger print image from a scanner to a stored sample thereof. In such instances, software that measures the correspondence between a contemporaneous sample and a stored sample must evaluate the degree, or amount by which the two images differ. One method by which images could be compared is a pixel-by-pixel comparison. The acceptable number or level of differences between a stored representation of a biometric characteristic and a characteristic just read is a design choice. In some instances where maximum security is required, a 100% correspondence might be necessary. In other instances, a reasonable certainty of identification might be considered to 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the biometric authentication controller in claimed limitations disclosed by Kumar to include when the similarity between the detected biometric characteristic and a template biometric characteristic exceeds a selected threshold. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide convenient, efficient, and controlling functionality mechanism for configuring the remote controller as suggested by O'Hara (0004-0005).

As per claim 10:
Kumar discloses wherein the biometric characteristic comprises a fingerprint (0017-0018).

As per claim 11:
Kumar discloses wherein the authorization data includes biometric information of the user (0018; 0027).

As per claim 12:


As per claim 13:
Kumar discloses wherein the processor is in communication with an authentication controller configured to measure the similarity (0016; 0018-0019).

As per claim 14:
Kumar discloses wherein the authentication controller comprises a server in communication with the processor (0018; 0024; 0037; 0040).

As per claim 15:
Kumar discloses wherein the authentication controller comprises a second electronic device in communication with the processor (0018; 0024; 0037; 0040).

As per claim 20:
Kumar does not explicitly disclose wherein the authorization data indicates access to the limited access operating mode when the similarity exceeds a selected threshold. O'Hara, in analogous art however, discloses wherein the authorization data indicates access to the limited access operating mode when the similarity exceeds a selected threshold (0025: stored representation of a biometric characteristic might not identically match a contemporaneously 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the biometric authentication controller in claimed limitations disclosed by Kumar to include wherein the authorization data indicates access to the limited access operating mode when the similarity exceeds a selected threshold. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide convenient, efficient, and controlling functionality mechanism for configuring the remote controller as suggested by O'Hara (0004-0005).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.